DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
Species A 	claims 1-12 and 19-20 the two or more salts comprise a mixture of two or more different Li-comprising salts.
Species B	claims 13 and 14 - the two or more salts comprise a mixture of (i) a Li-ion salt with (11) at least one other metal salt.
Species C	claim 15 - the two or more salts comprise a mixture of a monovalent metal-ion salt and at least one other salt comprising a rare earth metal.
Species D	claim 16 - the two or more salts comprise a mixture of a monovalent metal-ion salt and at least one non-Li salt.
Species E	claim 17 - the two or more salts comprise a mixture of a monovalent metal-ion salt and at least one iodine-comprising salt.
Species F	claim 18 - the two or more salts comprise a mixture of a monovalent metal-ion salt and at least one alkaline salt.
Therefore, the species are independent or distinct as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
Species A has been examined as set forth below, while the remaining species have been withdrawn.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Searching and considering all groups of invention above would require additional time.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Gorkovenko (US 2005/0175904).
With respect to claim 1, Kren et al. teaches a Li-ion battery comprising:
an anode and cathode electrodes (para. [0071]-[0072]), wherein the anode electrode is a high capacity anode having a Li capacity of 1250 mAh/g (para. [0077]), which falls within the instantly claimed Li capacity of at least 400 mAh/g;
an electrolyte ionically coupling the anode and the cathode electrodes (para. [0012]), 
a separator (para. [0042]), and
an electrolyte solvent/(ether) and a conducting salt (para. [0030]), and
wherein the anode electrode is capable of generating an average discharge voltage in the range of 3 V to 4.2 V, which overlaps with the instantly claimed discharge voltage range of above 2.6 V (para. [0074]). 
Kren fails to teach wherein the electrolyte solvent disposed in conjunction with the electrolyte comprises two or more salts. Gorkovenko teaches a lithium battery comprising one or more electrolyte salts/(which reads on “two or more salts”) (para. [0026]) in order to increase the ionic conductivity (para. [0026] and [0036]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include two or more salts in the electrolyte of Kren, as taught by Gorkovenko, in order to increase the ionic conductivity.
With respect to claim 2, Gorkovenko further teaches wherein the electrolyte comprises an iodine-containing salt (para. [0036]).
With respect to claim 3, Gorkovenko further teaches wherein the iodine-containing salt concentration in the electrolyte maybe be from about 0.2 M to 2.0 M (para. [0036]), which almost touches the instantly claimed range of “exceeds about 2 molar (M)”.
With respect to claims 8-9, product-by-process limitations are not given weight in apparatus claims. 
With respect to claim 12, Kren teaches wherein ether is at about 10 to about 100 wt. % (para. [0005]) – since the electrolyte may include at least one type of solvent which can be an ether, then it would be obvious that the ether can be present at 100 wt. % or less.
With respect to claim 19, Gorkovenko further teaches wherein the two or more salts comprise a mixture of two or more different Li-comprising salts (para. [0036]).
With respect to claim 20, it would be obvious that the list of lithium salts disclosed in (para. [0036]) of Gorkovenko includes at least two or more salts having different molecular weights.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Gorkovenko (US 2005/0175904), as applied to claim 1 above, and further in view of Mikhaylik et al. (US 2010/0129699 A1).
With respect to claim 4, modified Kren discloses all claim limitations as set forth above but fails to teach wherein the cathode electrode is infiltrated with an ether-free electrolyte.  Mikhaylik teaches a lithium ion battery comprising a lithium anode and a sulfur-containing-cathode; Mikhaylik further teaches wherein the electrolyte associated with the anode comprises an ether-based solvent (para. [0061]), and teaches wherein the electrolyte associated with the cathode is an ether-free electrolyte (para. [0061]) in order to provide an optimal electrolyte combination for an optimal battery performance (para. [0003]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an ether-free electrolyte in the cathode of the lithium ion cell of modified Kren, as taught by Mikhaylik, in order to provide an optimal electrolyte combination for an optimal battery performance.
With respect to claim 6, Kren discusses de-lithiation of the lithium ion battery anode, and teaches wherein the cathode electrode exhibits an average delithiation potential above about 3.8 V vs. Li/Li+, which overlaps with the instantly claimed range of “more than 4.2 V vs. Li/Li+” (para. [0063]-[0064]), but fails to teach wherein the anode electrode exhibits an average delithiation potential below about 1 V vs. Li/Li+;and  wherein an anode interfacial layer is disposed between the anode electrode and the electrolyte; and a cathode interfacial layer is disposed between the cathode electrode and the electrolyte, wherein the anode interfacial layer comprises a first type of fragments of electrolyte solvent molecules and the cathode interfacial layer comprises a second type of fragments of electrolyte solvent molecules, the first and second types of fragments being different from each other.
Mikhaylik further teaches wherein the electrolyte associated with the anode comprises an ether-based solvent (para. [0061]), and teaches wherein the electrolyte associated with the cathode is an ether-free electrolyte (para. [0061]) in order to provide an optimal electrolyte combination for an optimal battery performance (para. [0003]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the cathode in modified Kren comprise an ether-free electrolyte, as taught by Mikhaylik, in order to provide an optimal electrolyte combination for an optimal battery performance. Therefore, it would be obvious that the modified lithium ion battery of Kren as modified by Mikhaylik would include an anode interfacial layer disposed between the anode electrode and the electrolyte; and a cathode interfacial layer disposed between the cathode electrode and the electrolyte, and wherein the anode interfacial layer comprises a first type of fragments of electrolyte solvent molecules and the cathode interfacial layer comprises a second type of fragments of electrolyte solvent molecules, the first and second types of fragments being different from each other. Furthermore, it would be obvious that the modified lithium ion battery of Kren  as modified by Mikhaylik would provide an anode electrode capable of exhibiting an average delithiation potential below about 1 V vs. Li/Li+ since Kren in view of Mikhaylik reads on the instantly claimed lithium ion battery.
With respect to claim 7, Kren teaches wherein the anode electrode comprises silicon (Si) (para. [0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Gorkovenko (US 2005/0175904), as applied to claim 1 above, and further in view of Babai et al. (US 4,499,160).
With respect to claim 5, modified Kren discloses all claim limitations as set forth above but fails to teach a binder infiltrated in at least one of the electrodes, and wherein the binder comprises cations having a valance of +3, +4, or +5.  Babai teaches a lithium battery comprising a cathode comprising a binder in combination with a transitional metal oxide in order to provide a cathode producing a rapid activation of the cell to maximum voltage (claims 1 and 10) – it would be obvious that the binder in combination with the transitional metal oxide would infiltrate in at least one of the electrodes, and it would be obvious that the binder/transitional metal oxide combination would encompass cations having a valance of +3, +4, or +5.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the modified battery of Kren with a binder infiltrated in at least one of the electrodes, and wherein the binder comprises cations having a valance of +3, +4, or +5, as taught by Babai, in order to provide a cathode producing a rapid activation of the cell to maximum voltage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kren et al. (US 2013/0260254) in view of Gorkovenko (US 2005/0175904) in view of Mikhaylik et al. (US 2010/0129699 A1), as applied to claim 6 above, and further in view of Hoshina et al. (9,312,539).
With respect to claim 10, modified Kren discloses all claim limitations as set forth above, but fails to teach wherein at least one of the electrodes comprises one or more active material particles which include at least 1 vol. % of pores having a size in the range of about 0.3 nm to about 20 nm.  Hoshina teaches active material for anodes in lithium-ion batteries, and teaches wherein one or more active material particles includes 10 to 30% of a total volume (claims 1 and 9), which fall within the instantly claimed range of at least 1 vol. %, and within which pores have a size in the range of about 1 nm to about 10 nm (claims 1 and 9), which falls within the instantly claimed range of pores having a size in the range of about 0.3 nm to about 20 nm, in order to provide a negative electrode with active material having a high capacity (col. 1, lines 40-49).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have at least one of the electrodes in modified Kren comprise one or more active material particles which include at least 1 vol. % of pores having a size in the range of about 0.3 nm to about 20 nm, as taught by Hoshina, in order to provide a negative electrode with active material having a high capacity.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot due to the new ground of rejection set forth above which was necessitated by applicant’s amendments made to the claims.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record of Gorkovenko teaches, as set forth above, providing an iodine-containing salt concentration in the electrolyte from about 0.2 M to 2.0 M (para. [0036]); however, Gorkovenko fails to teach or make obvious providing an electrolyte comprising an iodine-containing salt at a concentration exceeding 2.5 M.
Examiner reached out to Applicant on 12/11/2020 in an effort to expedite prosecution and place the application in a condition for allowance by incorporating the limitations of newly added claim 11 into instant claim 1.  However, no agreement was reached as set forth in the “Interview Summary” mailed on 12/24/2020.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						    9/7/2021Primary Examiner, Art Unit 1725